Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  February 1, 2008 
                                                                                       Clifford W. Taylor,
                                                                                                                   Chief Justice

  135650 & (3)(4) 
                                                                                      Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
                                                                                                           Maura D. Corrigan
  In re: 
                                                                                               Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
                                                                                                                        Justices
  Anonymous Judge. 

                                                                      SC: 135650

  _________________________________________/ 


         On order of the Court, the motions to seal the file and maintain confidentiality and
  for immediate consideration are GRANTED. The petition for interim suspension without
  pay is considered, and it is DENIED.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 1, 2008                    _________________________________________
             p0130                                                               Clerk